Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                   No. 04-13-00345-CR

                                Silvia Gallegos NEIRA,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012CR2665
                     Honorable Maria Teresa Herr, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED September 25, 2013.


                                            _____________________________
                                            Karen Angelini, Justice